DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by van Os et al. (United States Pre-Grant Publication 2011/0248992)
Claims 1, 11, 18:  Van Os teaches a system including a processor (904) and a graphical user interface (946) coupled to the processor. (Fig 9) The graphical user interface (946) includes an input device and a display screen – it is a touchscreen.  There is memory (950) coupled to the processor (904) and storing instructions that, when executed by the processor, cause the system to perform operations.  Van Os retrieving first avatar data from a server (¶ 0092) via an API (¶ 0052). Retrieving the first avatar data includes receiving a first avatar dataset comprising a first plurality of avatar components 
Van Os teaches generating a modified first avatar based on the first avatar and an avatar definition and requirement of a service environment associated with the system.  Van Os teaches identifying a subset of the first plurality of avatar components associated with the avatar definition and requirement of the service environment and modifies the subset of the plurality of avatar components to generate one or more modified first avatar components.  In ¶ 0036, Van Os explains how the system detects whether the avatar is to be used in a 2D environment or a 3D environment.  In the 3D environment, the program uses eye sockets and 3D eyes that are not used in a 2D environment. This is identifying a subset of the first plurality of avatar components associated with the avatar definition (i.e., the eyes and sockets) and requirement of the service environment (determining whether it is a #D or 2D environment) and modifies the subset of the plurality of avatar components to generate one or more modified first avatar components – using eye sockets and 3D eyes in a 3D environment but not in a 2D environment. In order to generate the correct avatar, the system must determine the avatar definition (i.e., the components that make up the avatar) and determine the requirements of the service environment. For instance, in a 2-D environment, the system would determine which elements of the avatar to use based on determining the requirements of the service environment. (In other words, it would determine that eye sockets are not required in the 
Van Os teaches that the system may be implemented on a server. (¶0092 & ¶0124) Thus the dataset is received from a server in that embodiment.) Van Os teaches Van Os teaches generating one or more modified first avatars based on the one or more modified first avatars components, respectively; and displaying the modified first avatar or the one or more modified first avatars on the display screen of the graphical user interface. (See Fig 3A.)
Claims 2, 12:  The memory further stores instructions for causing the system to perform operations including displaying a plurality of avatar components on the display screen of the graphical user interface;  receiving via the input device of the graphical user interface a selection of the first plurality of avatar components from the plurality of displayed avatar components. (Fig 2A)
Claim 3:  One or more of the first plurality of avatar components includes one or more of: a category name, a category type, a gender, a subcategory name, and a state. Fig 2A shows a category name – HAT.
Claims 4, 13:  Receiving the first avatar dataset includes retrieving, from a computing device in communication with the system over a network, the first avatar dataset. (¶ 0006)
Claim 5:  Retrieving the first avatar dataset from the computing device includes retrieving avatar components each having a common characteristic, the common characteristic including one or more of: an identical category name, an identical category type, an identical gender, an identical subcategory name, and an identical state. Fig 2A shows hats that have been retrieved based on having an identical category name – i.e., hats.
Claims 6, 14:  The memory further stores instructions for causing the system to perform operations including determining that the first user participated in an activity (i.e., editing the avatar).   If a user participates in an activity of modifying the avatar, Van Os teaches modifying the one or more of the first plurality of avatar components in response to determining the first user participated in the activity, wherein the one or more modified first avatars displayed on the display screen is based on the activity. 
Claims 7, 15:  Modifying the one or more of the first plurality of avatar components includes one or more of including an icon to the first avatar, including a title with the first avatar, and changing an appearance of the first avatar. Van Os teaches changing the appearance of the first avatar.
Claims 8, 16, 19:  Modifying one or more of the first plurality of avatar components includes: extracting information regarding the first user from a social networking platform, wherein the information regarding the first user from the social networking platform includes at least one of: interests of the user, physiological data of the user, or emotional data of the user; and modifying one or more of the first plurality of avatar components based on the extracted information regarding the first user. (¶ 0049 teaches animating the avatar based on triggers from messages. This is considered to be extracting 
Claims 9, 17, 20:  Displaying the modified first avatar includes displaying the first avatar or the one or more modified first avatars on a social networking platform (¶0003) in communication with the system or within a messaging application. (¶ 0049 & 0051)
Claim 10: Displaying the modified first avatar includes displaying the modified first avatar within: a custom comic, a custom animation, a group of personalized emoticons, or an e-greeting card. (¶ 0051 teaches a “Vcard”, which is interpreted as an e-greeting card.)
Response to Arguments
Applicant's arguments filed 19 August 2021 have been fully considered but they are not persuasive.
Applicant argues that Van Os fails to disclose how the system determines whether the environment is a 2-D or 3-D environment. With respect, neither does Applicant’s disclosure. Furthermore, Applicant does not claim the method of determining the requirements of the environment.
Applicant’s other arguments are directed to the specifics of the Amendment and are answered in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799